Title: To Benjamin Franklin from Samuel Curson and Isaac Gouverneur, 20 December 1781
From: Curson, Samuel,Gouverneur, Isaac
To: Franklin, Benjamin


Sir
Pimlico 20th Decemr. 1781—
We are honour’d with your esteemd letter of 22d Ulto. from Passy, and observe what you mention respecting our property in the retaken vessells.— Our correspondents in Holland employd agents in France to reclaim these eff[ects] but having no encouragement from their attempts, we have now wrote them to deliver the Bills lading to Mr. Grand, who being on the spot will be best able to prosecute the matter, and shall much esteem your kind assistance and advice to him how to proceed with the best prospect of success.—
We observe by whose order the credit lodg’d with Mr. Hodgson comes,— if our confinement is not longer than we can now have an idea of, shall not want to make use of the same, since our friend and correspondent here has been obliged to pay us £200, he at first endeavourd to deprive us of, saying that as we were Rebels and Traitors the money was forfeited, and if in our possession, we might find means to escape from justice; not thinking we were in no apprehention of his conjectures; When this money is expended we intend to apply for an allowance out of our property taken on the island of St. Eustatia contrary to the laws of this country, which certainly we have a right to expect, morespecially while our imprisonment continues.—
When we shall be at liberty, God only knows, nothing of the kind, has yet come to our ears; if at any time in your power to give us any news on that score, you may easily conceive what singular satisfaction, it will afford us.
We have the honor to be with the greatest respect.— sir Your most obedient and most huml. servts.
Curson & Gouverneur
His Excely. Ben. Franklin Esqr. Minr. Plenipoy.
 
Addressed: His Excely. Ben. Franklin / Esquire.— / Minister Plenipoy.
